Citation Nr: 0922589	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  07-13 584A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for otitis media of the 
left ear.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from June 1943 to 
March 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in November 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

There is no competent evidence that the Veteran has a current 
diagnosis of otitis media of the left ear.


CONCLUSION OF LAW

Otitis media of the left ear was not incurred in or 
aggravated by the Veteran's active duty military service.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

In Pelegrini, the Court held that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied 
its duty to notify under the VCAA.  In this regard, a May 
2006 letter, sent prior to the initial unfavorable AOJ 
decision issued in November 2006, advised the Veteran of the 
evidence and information necessary to substantiate his claim 
of entitlement to service connection for otitis media of the 
left ear, as well as his and VA's respective responsibilities 
in obtaining such evidence and information.  The May 2006 
letter also advised the Veteran of the evidence and 
information necessary to establish a disability rating and an 
effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's incomplete 
service treatment records as well as VA treatment records 
have been obtained and considered.  The Veteran has not 
identified any additional, outstanding records necessary to 
decide his pending appeal.  Additionally, the Veteran was 
provided with a VA examination in August 2006 in order to 
adjudicate his service connection claim.  

The Board notes that the Veteran's complete service treatment 
records are unavailable.  In this regard, the National 
Personnel Records Center indicated in a June 2006 
communication that the Veteran's records could not be 
located.  In a June 2006 letter to the Veteran, he was 
advised that he could furnish documents that can substitute 
for service treatment records and was provided with a list of 
examples.  Later that same month, the Veteran indicated that 
he sent all of his records to VA and had nothing else to 
submit.  In a July 2006 letter, the Veteran was informed that 
VA had been unable to locate his service treatment records 
despite several attempts.  He was again informed that he may 
submit copies of such records.  Thereafter, also in July 
2006, the RO made a formal finding on the unavailability of 
the Veteran's service treatment records.  Specifically, the 
RO determined that all efforts to obtain such records had 
been exhausted and further attempts would be futile.  

In cases such as these, VA has a heightened duty to explain 
its findings and conclusions and to consider carefully the 
benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  As will be discussed below, the Board's 
analysis of the Veteran's claim has been undertaken with this 
duty in mind.  

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed 
were not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of 
the Board proceeding to the merits of his claim.


II.  Analysis

The Veteran contends that he was treated for a perforated 
eardrum and chronic otitis media of the left ear during 
service and, as such, service connection for otitis media of 
the left ear is warranted.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303(a) (2008).  Service connection may also be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

As indicated previously, the Veteran's complete service 
treatment records are unavailable.  As such, the Board is 
required to provide a heightened explanation of its findings 
and a careful consideration of the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b).  However, there is no presumption, 
either in favor of the claimant or against VA, arising from 
missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 
217-18 (2005) (the Court declined to apply an "adverse 
presumption" where records have been lost or destroyed while 
in Government control which would have required VA to 
disprove a claimant's allegation of injury or disease in 
service in these particular cases).  Moreover, the case law 
does not lower the legal standard for proving a claim for 
service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all the 
evidence that may be favorable to the Veteran.  Russo v. 
Brown, 9 Vet. App. 46 (1996).  

The Veteran's available service treatment records reflect 
that, in July 1944, he was treated for chronic, purulent 
otitis media of the left ear.  It was noted that he had a 
discharge from the left ear for approximately three to four 
weeks and had a history of the same condition, on and off, 
for one year.  In September 1944, the Veteran was treated for 
otits externa of the left ear.  

VA treatment records dated in December 2005 reflect the 
Veteran's description of suffering a perforated eardrum after 
being on the firing range during his military service in 
1943.  Upon physical examination, the Veteran had a clear ear 
canal with what appeared to be a previously perforated 
eardrum; however the tympanic membrane appeared to have 
healed somewhat behind the perforation as the examiner noted 
that she could not see any middle ear space through the hole.  

At his VA examination in August 2006, the Veteran again 
reported that, after he was on the firing range in 1943 
without ear protection, he woke up the next morning with 
blood on his pillow and was treated for a perforated eardrum.  
The examiner also noted that the Veteran's service treatment 
records showed that he was treated for chronic, purulent 
otitis media of the left ear during service in 1944.  Upon 
physical examination, otoscopy revealed clear canals and 
intact eardrums bilaterally.  There was scarring on the left 
eardrum consistent with a history of eardrum perforation.  
The VA examiner concluded that the Veteran does not currently 
have otitis media as such had resolved.  Specifically, she 
opined that the Veteran had chronic, purulent otitis media in 
his left ear during service and was treated for that 
condition in service; however, such had resolved and was not 
currently affecting his hearing at the present time.  

While the Veteran is competent to testify as to his ear 
symptomatology, he is not competent or qualified, as a 
layperson, to render a diagnosis or an opinion concerning 
medical causation.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Specifically, where the determinative issue is one of medical 
causation or a diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu, supra.  Moreover, the only current ear 
symptomatology that the Veteran has described is decreased 
hearing.  In this regard, the Board notes that he is already 
service-connected for bilateral hearing loss.  

Therefore, while the Veteran was treated during service for 
otitis media of the left ear, the VA examiner opined that 
such had resolved.  As such, the Board concludes that there 
is no competent evidence of a current diagnosis of otitis 
media of the left ear.  Without a disability, there can be no 
entitlement to compensation.  See Degmetich v. Brown, 104 
F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).   

The Board notes that the Veteran's representative has argued 
that he was diagnosed with chronic otitis media of the left 
ear in service and, pursuant to 38 C.F.R. § 3.303(b), supra, 
service connection should be granted.  (Emphasis added).  
However, while the Veteran's service treatment records show a 
diagnosis of chronic otitis media of the left ear and that he 
had a history of the same condition, on and off, for one 
year; service connection is not warranted.  Specifically, 38 
C.F.R. § 3.303(b) states that, with a chronic disease shown 
as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  In the instant case, no subsequent manifestations of 
otitis media have been shown.  In fact, as discussed above, 
there is no current diagnosis of such disorder and, without a 
disability, there can be no entitlement to compensation.  See 
Degmetich, supra; Brammer; supra.   

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for otitis media of the left ear.  As 
such, that doctrine is not applicable in the instant appeal, 
and his claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for otitis media of the left ear is 
denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


